Citation Nr: 0217836	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left middle finger with fracture of 
the proximal interphalangeal joint and weak grip,  
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from May 1948 to May 1952.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

The case was previously before the Board in August 2000, 
at which time the Board denied the veteran's claim of 
entitlement to an increased rating for residuals of a 
gunshot wound of the left middle finger with fracture of 
the proximal interphalangeal joint with weak grip.  The 
veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In March 2002, the veteran died.  In an April 2002 order 
the Court, vacated the Board's August 2000 decision and 
remanded the appeal to the Board for additional 
development.  However, the Court was not informed of the 
veteran's death until after it had issued its April 2002 
order.  In an August 2002 order the Court vacated its own 
April 2002 order, again vacated the Board's August 2000 
decision, and dismissed the veteran's appeal due to his 
death.  


FINDINGS OF FACT

1.  In a March 1995 rating decision the RO denied 
entitlement to an increased evaluation for residuals of a 
gunshot wound of the left middle finger with fracture of 
the proximal interphalangeal joint and weak grip, 
evaluated as 20 percent disabling.  

2.  The Board issued a decision in August 2000 that denied 
entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left middle finger 
with fracture of the proximal interphalangeal joint and 
weak grip.  

3.  The veteran died in March 2002.  

4.  In an August 2002 order the Court vacated the Board's 
August 2000 decision and dismissed the veteran's appeal.  


CONCLUSION OF LAW

The March 1995 RO rating decision, and all subsequent 
decisions regarding the veteran's entitlement to a rating 
in excess of 20 percent for residuals of a gunshot wound 
of the left middle finger with fracture of the proximal 
interphalangeal joint and weak grip, are vacated and his 
appeal is dismissed.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in March 2002.  As a 
matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In Landicho the Court held that when a claimant dies 
during the course of an appeal, the appropriate remedy is 
to vacate the Board's decision from which the appeal was 
taken.  The Court further held that this would have the 
legal effect of nullifying the previous merits 
adjudication's by the RO (i.e., causes the underlying 
decisions by the RO to be vacated as well), because the 
RO's decisions are subsumed in the decision by the Board.  
See Smith, 10 Vet. App. 333-34; see also Yoma v. Brown, 8 
Vet. App. 298 (1995); 38 C.F.R. § 20.1104 (2002).  

In accordance with this precedent, the Court vacated the 
Board's August 2000 decision and dismissed the appeal in 
August 2002.  The veteran's appeal to the Board has become 
moot by virtue of his death and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  The dismissal of the appeal on these grounds 
ensures that the decision by the Board and the underlying 
decisions by the RO have no preclusive effect in the 
adjudication of any accrued benefits claims which are 
derived from the veteran's entitlements, and which may 
ensue at some point in the future.  Therefore, in 
accordance with the Court's holding in Landicho, the Board 
finds that the RO must vacate the decisions upon which 
this case was premised. 


ORDER

The RO is directed to vacate its March 1995 rating 
decision and any subsequent decision regarding the issue 
of entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left middle finger 
with fracture of the proximal interphalangeal joint and 
weak grip, and the veteran's appeal is dismissed.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

